IN THE
                         TENTH COURT OF APPEALS

                                No. 10-07-00295-CR

JOHNNY RAY ABBOTT,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                           From the 40th District Court
                               Ellis County, Texas
                             Trial Court No. 28838CR


                          MEMORANDUM OPINION


      On the State’s petition for discretionary review, the Court of Criminal Appeals

reversed our decision in this case, holding that we lacked jurisdiction over this appeal

and that we should have dismissed it for lack of jurisdiction. See Abbott v. State, 271
S.W.3d 694 (Tex. Crim. App. 2008).

      The case was remanded to us for further proceedings consistent with the Court

of Criminal Appeals’ opinion. Id. at 697. Upon our request, neither party has provided

additional briefing on remand and both have waived any further response.
        We dismiss this case for lack of jurisdiction. TEX. R. APP. P. 43.2(f).



                                                   REX D. DAVIS
                                                   Justice


Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Dismissed
Opinion delivered and filed May 13, 2009
Do not publish
[CR25]




Abbott v. State                                                                   Page 2